Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on July 28, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on July 28, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and updated search.

Allowable Subject Matter
4.	Claims 1-2, 4-7 and 13-20 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “an internal area surrounded by the element injection area, wherein the internal area contains a first content of at least one element from among arsenic (As), sulfur (S), selenium (Se), and tellurium (Te), the element injection area contains a second content of the at least one element from among As, S, Se, and Te, a profile of the second content decreases from a position apart from the at least one side surface of the switch material pattern towards the internal area, and a profile of the first content of the at least one element decreases from a center of the switching material pattern towards the element injection area” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 15, “wherein the switch material pattern comprises: an internal area containing a first content of at least one element from among arsenic (As), sulfur (S), selenium (Se), and tellurium (Te); and an element injection area surrounding the internal area and containing a second content of the at least one element from among As, S, Se, and Te, a maximum concentration of the second content being lower than a maximum concentration of the first content, wherein a profile of the second content decreases from a position apart from a side wall of the switch material pattern towards the internal area” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 15 incorporate allowable subject matter.

Claim 20, “an internal area surrounded by the element injection area, wherein the internal area contains a first content of at least one element from among arsenic (As), sulfur (S), selenium (Se), and tellurium (Te), the element injection area contains a second content of the at least one element from among As, S, Se, and Te, a maximum concentration of the second content is lower than a maximum concentration of the first content and a profile of the second content decreases from a position apart from the at least one side surface of the switch material pattern towards the internal area” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 20 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818